Case 0:20-cv-60114-RS Document 8 Entered on FLSD Docket 03/03/2020 Page 1 of 1



 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF FLORIDA
 -----------------------------------------------------------------x
 ZHEJIANG DONGRI IMPORT & EXPORT                                             CM/ECF
 CO., LTD., d/b/a Pilot Optics,
                                    Plaintiffs,                              Civil Action No.:
                                                                             20-CV-60114-RS
         -against-
 NEOPTX LLC,                                                                 Hon. Rodney Smith, USDJ
                                             Defendant.
 -----------------------------------------------------------------x



                         REQUEST FOR ENTRY OF CLERK'S DEFAULT

         Plaintiff Zhejiang Dongri Import & Export Co., Ltd, d/b/a Pilot Optics, ("Pilot") makes

 this request for entry of default by the Clerk against Defendant Neoptx LLC. ("Neoptx") in the

 above-captioned action.

         Please enter the default of Neoptx (Proposed Order attached herein as Exhibit A)

 pursuant to Fed. R. Civ. P. 55(a) and (b)(l) for failure to plead or otherwise defend this action as

 fully appears from the court file herein and from the attached declarations of: Jean-Claude

 Mazzola, counsel for Pilot (Exhibit B); and, Nancy Guo, a representative of Pilot (Exhibit C).



 Dated: New York, New York                                            MAZZOLA LINDSTROM LLP
        March 3, 2020
                                                                      ,.,I :k,an-etmuLe .Maaao.Pa
                                                                      Jean-Claude Mazzola
                                                                      Attorneys for plaintiff
                                                                      1350 Avenue of the Americas, 2nd Floor
                                                                      New York, NY 10019
                                                                      Tel: (646) 216-8585
                                                                      jeanclaude@mazzolalindstrom.com




                                                          1
